Exhibit 10.3

 

[ggynzz0ij05e000001.jpg]

Akcea Therapeutics, Inc.

22 Boston Wharf Road, 9th Floor

Boston, MA 02210

 

 

Non-Employee Director Compensation Plan

(As of April 1, 2020)

 

 

 

 

 

Akcea values the contributions made by its Board of directors.  In recognition
of these valuable contributions, Akcea will provide each non-employee Director1
with the compensation described in this memo.

 

Cash Compensation

Each non-employee Director will receive cash compensation based on his/her role
on the Board and Board committees:

 

Role

Cash Compensation

Board Member (Base retainer)

$50,000

Chair of the Board (Additional)

$30,000

Committee Chairs (Additional)

-     Audit

-     Compensation

-     Nominating & Gov.

-     Compliance

-     Affiliate Transactions

-     Commercial

-     Finance

 

 

$20,000

$15,000

$10,000

$15,000

$16,000

$15,000

$10,000

Committee Member (Additional)

-     Audit

-     Compensation

-     Nominating & Gov.

-     Compliance

-     Affiliate Transactions

-     Commercial

-     Finance

 

$10,000

  $7,500

  $5,000

  $7,500

  $8,000

  $7,500

  $5,000

 

Equity Compensation

Each non-employee Director will receive an initial stock option award upon
joining the Board, and will receive an annual stock option award for each year
of continued service, as follows:

 

Stock Option Award

No. of Shares

Initial Stock Option Equity Grant

53,000

Annual Stock Option Equity Grant

26,400

 

The exercise price of each option will be the fair market value of Akcea’s
common stock on the date of grant.

The Initial Stock Option Equity Grant will vest over a three-year period in
equal annual installments and be subject to the terms of Akcea’s 2015 Equity
Incentive Plan. The Annual Stock Option Equity Grant will vest in full on the
12-month anniversary of the grant date and be subject to the terms of Akcea’s
2015 Equity Incentive Plan.  The vesting of the options will accelerate in the
case of a change of control of Akcea, as further described your option agreement
and the 2015 Equity Incentive Plan.

 

Akcea reserves the right to amend this compensation policy at any time.

 

1 

Employees of Ionis who serve on the Akcea Board are not eligible for
compensation as Akcea Board members.

 